ITEMID: 001-78555
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF TSARUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses - claim dismissed
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1941 and lives in the town of Krasnyy Luch, Lugansk region, Ukraine.
5. In 2003 the applicant instituted proceedings in the Krasnolutskyy Town Court against her former employer, the Knyagyninska State Mining Company (Шахта «Княгинінська» ДХК «Донбасантрацит»), for salary arrears and compensation for moral damage. On 29 October 2003 the court awarded the applicant 2,479.19 Ukrainian hryvnias (“UAH”) (Рішення Краснолуцького міського суду Луганської області).
6. In December 2003 the Krasnolutskyy Town Bailiffs' Service (Міський відділ Державної виконавчої служби Красно луцького міського управління юстиції) initiated the enforcement proceedings.
7. By letter of 2 June 2004, the Bailiffs' Service informed the applicant that the debtor's accounts had been seized but that it was impossible to deal in the debtor's property because the debtor was a State enterprise.
8. On 25 March 2005 the Lugansk Regional Commercial Court initiated bankruptcy proceedings against the debtor enterprise.
9. The applicant received UAH 1,386.34; according to the applicant, the rest of the debt remains unpaid.
10. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
